Citation Nr: 18100245
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 11-28 885A
DATE:	April 2, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a lumbar spine disorder is denied.
The claim of entitlement to service connection for a left leg condition is denied.
The claim of entitlement to service connection for bilateral vision loss is denied.
FINDINGS OF FACT
1.  The Veterans lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.
2.  The Veterans left leg condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.
3.  The competent medical evidence does not demonstrate objective findings of bilateral vision loss, or any other eye disability.
CONCLUSIONS OF LAW
1.  The criteria for establishing entitlement to service connection for a lumbar spine disorder have not been satisfied.  38 U.S.C. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).
2.  The criteria for establishing entitlement to service connection for a left leg condition have not been satisfied.  38 U.S.C. § 1101, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).
3.  The criteria for establishing entitlement to service connection for bilateral vision loss have not been satisfied.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from August 1977 and November 1979.
This matter comes before the Board of Veterans Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO in Huntington, West Virginia has current jurisdiction in this matter.
The Board notes that the Veteran was scheduled for a hearing at the Central Office in April 2017.  However, the Veteran did not attend the scheduled hearing.  Review of the record reveals that correspondence notifying the Veteran of the scheduled hearing was returned undeliverable.  In a report of general information, dated June 2017, a VA representative verified the Veterans current address and corrected the spelling of the city as listed in the claims file.  The prior correspondence was resent to the address as corrected.  Since that communication, there is no indication that the Veteran has made any subsequent requests for a hearing.  As the record does not contain any additional requests for an appeals hearing or a statement of good cause as to the Veterans failure to appear, the Board deems the Veterans request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2017).
In a June 2017 Board decision, this matter was remanded for additional development to include a directive to obtain updated treatment records and to confirm the Veterans mailing address.  As the requested development has been completed, this matter has returned to the Board for appellate consideration.
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 
Service Connection
Service connection, generally
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
1. Entitlement to service connection for a lumbar spine disorder.
The Veteran contends that he is entitled to service connection for a lumbar spine disability.  The preponderance of the evidence is against his claim.
Service treatment records were negative for any complaints, treatment or a diagnosis for a lumbar spine disability.  At enlistment in August 1977, a report of medical history made no reference to any conditions and the Veteran was deemed qualified for service.  A handwritten note baring the same date, states that he was in good health.  No separation examination report was located.
Post service treatment records show complaints of chronic low back pain.  In June 2012, a primary care telephone note referenced the Veterans history of moderate anterolisthesis at L4-L5, presumptively related to L4 pars interarticularis defects.  Confirmation of October 2009 MRI findings showing severe bilateral neuroforaminal narrowing of the lumbar spine was noted.  In a March 2013 neurology outpatient consultation, the Veteran admitted chronic lower back pain since 1998.  Post-service employment in construction requiring heavy lifting was reported.  The Veteran described current symptoms including sharp pain located in the lumbar spine region that radiates down both legs.  He denied paresthesias or any recent falls, however, a prior trip on a step was noted.  In February 2015, the Veteran signed a consent for long term prescription of opioids for pain.  The consent notes degenerative joint disease of the lumbar spine and both shoulders.
In making all determinations, the Board has fully considered all lay assertions and medical evidence of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veterans particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).
Upon review of the record, the Board finds that the evidence fails to show that the Veterans lumbar spine disorder is causally or etiologically related to his active service.
The Board is sympathetic to the Veterans complaints of chronic low back pain and acknowledges his competence to describe his current symptoms and report on their onset.  However, there is no evidence that the Veteran possesses the necessary training and expertise to consider complex medical questions, opine as to the nature an etiology of a current condition or render a diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.
In this case, the medical evidence reveals that the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  However, service treatment records fail to show any evidence of a low back condition in service or within one year of discharge.  Further, post-service treatment records reveal that the Veteran reported an onset of low back pain in 1998, more than two decades after separation, and post service employment working in construction where he routinely engaged in heavy lifting.  In light of the forgoing, a grant of service connection is not warranted.
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for a lumbar spine disorder is denied.
 
2.  Entitlement to service connection for a left leg condition.
The Veteran also asserts entitlement to service connection for a left leg condition.  The preponderance of the evidence is against his claim.
Service treatment records show that the Veteran complained of pain in the left leg and knee in service.  A medical clinic note, dated January 1978, shows the Veterans report of an injury to the left leg following a slip and fall on the ice. On examination, range of motion of the left leg was normal with painful motion noted over the tibia and patella.  Full range of motion of the left knee was noted with evidence of tenderness to the medial aspect.  No discoloration was reported.  There was also no evidence of additional complaints of an injury or pain to the left leg or knee.
Post service treatment records show complaints of bilateral leg pain, which is worse on the left than the right side.  The pain was described as low back pain that radiates down both legs.  No specific injury was reported.
In making all determinations the Board has fully considered all lay assertions and medical evidence of record.  While the Veteran is generally deemed competent to report his current symptoms and their onset, the record does not support a finding of a nexus between the Veterans in-service leg injury and his current complaints of radiating leg pain.  In fact, there is no evidence that the Veteran has been diagnosed with a bilateral leg condition.  While he has reported pain, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for a leg condition is denied.
 
3. Entitlement to service connection for bilateral vision loss.
Finally, the Veteran contends that he is entitled to service connection for bilateral vision loss.  The preponderance of the evidence is against his claim.
Service treatment records are negative for complaints of symptoms, treatment for an eye condition or injury in service.  An optometry clinic record, dated October 1977, indicated that the Veterans unaided visual acuity was 20/20.
Post-service treatment records show that the Veteran underwent a diabetic eye examination in January 2009.  On examination, his pupils were equal and reactive with no evidence of any deformities or conditions.  An emergency department note, dated June 2011, show the Veterans report of a headache and blurry vision after being struck in the head with a baseball on the previous day.  Normal conjunctiva and sclera was noted on examination.  Percocet was prescribed to treat the Veterans pain.
In making all determinations the Board has fully considered all lay assertions and medical evidence of record.  While the Veteran is generally deemed competent to report in his current symptoms and their onset, there is no evidence of current treatment or a diagnosis of an eye condition.  In fact, there is no evidence that the Veteran complained of vision loss or an eye injury during active service.  In light of the foregoing, service connection is not warranted.
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veterans claim of entitlement to service connection for an eye condition is denied.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

